Case 1:19-cv-00413-WS-B Document 53-5 Filed 08/26/19 Pagelof3 PagelD #: 371

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

DAN BUNKERING (AMERICA) INC.,

Plaintiff, CIVIL ACTION

Vv. NO. 19-00413

EPIC HEDRON in rem JUDGE WILLIAM H. STEELE
EPIC DIVING & MARINE SERVICES LLC MAGISTRATE SONJA F. BIVINS
in personam

EPIC COMPANIES, LLC in personam

 

 

Bond No. N-7002389
SHIP RELEASE BOND

This bond is furnished in place and stead of the EPIC HEDRON, now under arrest
pursuant to the process of this Court in order to secure the in rem liability, if any, of the EPIC
HEDRON to Intervenor and its assignees and principals, and in order to obtain release of the
aforesaid EPIC HEDRON now under arrest:

A claim having been asserted in rem by Intervenor, Versabar, Inc. (“Versabar”) against
the EPIC HEDRON, her engines, boilers, tackle, etc., wherein Versabar asserts a claim in the
amount of ONE HUNDRED FOURTEEN THOUSAND, ONE HUNDRED SIXTY
THREE AND 62/100 ($114,163.62) DOLLARS, on account of invoices allegedly due
for necessaries allegedly provided to the EPIC HEDRON, and which form the subject matter of
the above entitled action, and a warrant for the arrest of the vessel having been issued from the
United States District Court for the Southern District of Alabama, Southern Division.

NOW THEREFORE, the Indemnity National Insurance Company, authorized to execute

undertakings within the State of Alabama, hereinafter referred to as the surety, is firmly bound to

{N3864815.1} 1
Case 1:19-cv-00413-WS-B Document 53-5 Filed 08/26/19 Page2of3 PagelD #: 372

Versabar in an aggregate amount, not exceeding the sum of ONE HUNDRED
SEVENTY ONE THOUSAND, TWO HUNDRED FORTY FIVE AND 43/100
($171,245.43) DOLLARS (inclusive of interest and allowable statutory costs as hereinafter
provided), under the following terms, conditions and amounts:

lls In the event a final judgment (after appeal, if any), is entered against the said
vessel, the surety agrees to pay and satisfy such judgment in an amount up to and not exceeding
ONE HUNDRED SEVENTY ONE THOUSAND, TWO HUNDRED FORTY FIVE AND
43/100 ($171,245.43) DOLLARS (inclusive of interest and allowable statutory costs).

2. In the event that the claim of Versabar is settled by compromise with vessel’s
claimant, and such settlement is confirmed in writing as final by James Rebarchak, Jones Walker
LLP, 11 N. Water Street, Mobile, Alabama 36602, or by stipulation of the parties’ attorneys
made in order of the court, then the surety agrees to pay the amount of the settlement so
confirmed not exceeding the sum of ONE HUNDRED SEVENTY ONE THOUSAND,
TWO HUNDRED FORTY FIVE AND 43/100 ($171,245.43) DOLLARS (inclusive of interest
and allowable statutory costs).

Epic Applied Technologies, LLC, as Principal:

BY: f Jieecel sgibiolen A .

Jame¢ Rebarchak, Counsel for Epic Applied Technologies,
LLC

Indemnity National Insurance Company, as Surety:

Theresa Pickerrell, Attorney-in-Fact

{N3864815.1}
Case 1:19-cv-00413-WS-B Document 53-5 Filed 08/26/19 Page3of3 PagelD #: 373

Indemnity National Insurance Company
238 Bedford Way
Franklin, TN 37064

Power of Attorney

KNOW ALL PERSONS BY THESE PRESENTS: that Indemnity National Insurance Company, a Mississippi corporation,
(hereinafter the “Company’), does hereby constitute and appoint: _ Brook T. Smith, William R. Precious, Sandra L. Fusinetti
Mark Guidry, Susan Ritter, Sheryon Quinn and Theresa Pickerrell of Louisville, Kentucky to be
its true and lawful Attorney-in-Fact, with full power and authority hereby conferred to sign, seal, and execute on its behalf surety
bonds or undertakings and other documents of a similar nature issued in the course of its business up to a penal sum not to exceed
Two Million and 00/100 Dollars*************** ($2,000,000.00) each, and to bind the Company
thereby as fully and to the same extent as if the same were signed by the duly authorized officers of the Company.

This appointment is made under and executed pursuant to and by authority of the following Minutes of Special Actions Taken by
Written Consent of the Board of Directors, which is now in full force and effect:

Authorization to Appoint Attorneys-in-Fact and the Use of Facsimile Signatures and Facsimile Seals for the Purpose of Issuing Bonds:

RESOLVED: That the president or any vice president may appoint attorneys-in-fact or agents with authority as defined or limited in the
instrument evidencing the appointment in each case, for and on behalf of the Company to execute and deliver and affix the seal of the
Company to bonds and related obligatory certificates and documents; and any one of said officers may remove any such attorney-in-fact or
agent and revoke any power previously granted to such person, whether or not such officer appointed the attorney-in-fact or agent.

RESOLVED: That any bonds and related obligatory certificates and documents shall be valid and binding upon the Company,

(i) when signed by the president, or any vice president, and sealed with the Company seal; or

(ii) when duly executed and sealed with the Company seal by one or more attorneys-in-fact or agents pursuant to and within the
limits of authority evidenced by the power of attorney issued by the Company to such person or persons a certified copy of which
power of attorney must be attached thereto in order for such obligation to be binding upon the Company.

RESOLVED: That the signature of any authorized officer and the seal of the Company may be affixed to any power of attorney or
certification thereof authorizing the execution and delivery of any bonds and related obligatory certificates and documents of the Company
and such signature and seal then so used shall have the same force and effect as though manually affixed.

IN WITNESS WHEREOF, this Power of Attorney has been subscribed by an authorized officer or official of the Company and the corporate seal of
Indemnity National Insurance Company has been affixed thereto in Lexington, Kentucky this 6th day of November, 2017.

tinny, Indemnity National Insurance Company
pai

=
=
=

Ny

Gy
BP OR, Oe
nS,

i SEAL |

3
1993 =
Ss

z . £0
BGs My. . — —___
“4, iss CS Thomas F. Elkins, President

       

“naa

State of Kentucky

County of Fayette

On this 6th day of November, 2017, before me, a Notary Public, personally came Thomas F. Elkins, to me known, and acknowledged that he is
President of Indemnity National Insurance Company; that he knows the seal of said corporation; and that he executed the above Power of Attorney

and affixed the corporate seal of Indemnity National Insurance Company thereto with the authority and at the direction of said corporation.

ANU Eiyy
re A. py
ag OTARY By .

Notary Public Vv CG
<S

AF TARO. My Commission Expires 09/26/2021
CERTIFICATE CaS

.
s

tet $e

©
Mbt giw

2

 

sv
ie
~~
c
a
ce
AF
Gy “ity

%

I, James E. Hart, Secretary of Indemnity National Insurance Company, do hereby certify that the foregoing Power of Attorney is still in full force and
effect, and further certify that the Minutes of Special Actions Taken by Written Consent of the Board of Directors are now in full force and effect.

a] h 4
IN TESTIMONY WHEREOF I have subscribed my name and affixed the seal of said Company. Dated this + day of Qust , 20 14,

witty
antl itty
Ny Pek LN %

By fbs—

Jamef E. Hart, Secretary

  
